Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-5, 10, 12-14, 18, 20, 23, 24, 26-29, 31, 35 and 36 are currently pending in the instant application.  Applicants have canceled claims 6-9, 11, 15-17, 19, 21, 22, 25, 30 and 32-34 in an amendment filed on May 18, 2021.  Claims 1-5, 10, 12-14, 18, 20, 23, 24, 26-29, 31, 35 and 36 are rejected in this Office Action.
I.	Priority
The instant application is a CON of 15/760,199, filed on March 14, 2018 PAT 10995068 which is a 371 of PCT/US2016/053815, filed on September 26, 2016 which claims benefit of US Provisional Application 62/232,377, filed on September 24, 2015. 
II.	Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 18, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  

III.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claims 23 and 35 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the term “FDA-approved compound” as not been clearly defined in the specification so that one of ordinary skill in the art would know what compounds are included and/or excluded by the term.  Therefore, the claims are considered indefinite.  Applicants are suggested to amend the claims to include specific compounds or types of compounds that are included in the term “FDA-approved compound” which have clear support in the specification.  See claim 36, for example.

Claim Rejections - 35 USC § 112, first paragraph
	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claims 4, 5, 10, 12-14, 18, 20, 23, 24,  26-29, 31, 35 and 36 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a compound for treating or a method for treating colon cancer, prostate cancer, lung cancer, pancreatic cancer, breast cancer and leukemia; inhibiting growth of a tumor comprising neoplastic cells wherein the neoplastic cells are colon cancer, prostate cancer, lung cancer, pancreatic cancer, breast cancer or leukemia does not reasonably provide enablement for a method of treating all neoplasms; a compound capable of inhibiting growth of all tumors or a method of treating all human disorders. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
As stated in the MPEP 2164.01 (a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first 
	1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims,
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

	In the instant case
The nature of the invention
The nature of the invention is a compound for treating or a method for treating colon cancer, prostate cancer, lung cancer, pancreatic cancer, breast cancer and leukemia; inhibiting growth of a tumor comprising neoplastic cells wherein the neoplastic cells are colon cancer, prostate cancer, lung cancer, pancreatic cancer, breast cancer or leukemia.  Support for the intended use is in vitro data for Optimization of Azacyclic Constrained Sphingolipid-like compounds and Effects on Cancer Cells on pages 41-46 of the specification.
The state of the prior art and the predictability or lack there of in the art 
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
The instant claimed invention is highly unpredictable as discussed below:

Applicants’ claim is drawn to a method of treating neoplasms.  It is well known in the art that neoplasms includes cancer.  The state of the prior art is that cancer therapy remains highly unpredictable. The various types of cancers have different causative agents, involve different cellular mechanisms, and consequently, differ in treatment protocol. Cancer is a disease characterized by a population of cells that grow and divide without respect to normal limits, invade and destroy adjacent tissues, and may spread to distant anatomic sites through a process called metastasis (URL:http://en.wikipedia.orq/wiki/ Cancer>). Most cancers are named for where they start. For example, lung cancer starts in the lung, and breast cancer starts in the breast. Symptoms and treatment depend on the cancer type and how advanced it is (URL: <http://www.nlm.nih.gov/medlineplus/cancer. html>>). 
 It is known that the challenge of cancer treatment has been to target specific therapies to pathogenetically distinct tumor types, that cancer classification has been based primarily on morphological appearance of the tumor and that tumors with similar histopathological appearance can follow significantly different clinical courses and show 
There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.  
  
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is minimal.  There are no working examples present for treating all types of neoplasms other than the working examples for colon cancer, prostate cancer, lung cancer, pancreatic cancer, breast cancer and leukemia.
Test assays and procedure are provided in the specification such as in vitro data 
 Receptor activity is generally unpredictable and the data provided is insufficient for one of ordinary skill in the art in order to extrapolate to the other compounds of the claims.  It is inconceivable as to how the claimed compounds can treat the extremely difficult diseases embraced by the instant claims.
	 Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

The breadth of the claims
The breadth of the claims is a method of treating a human disorder, a compound capable of inhibiting tumor growth or a medicament for treating a human disorder.

The quantity of experimentation needed and the level of the skill in the art
	The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what diseases would be benefited by the effects of inhibiting or activating S1P receptors and would furthermore then have to determine which of the claimed compounds in the instant invention would provide treatment or prevention of the diseases.
in vitro or in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.
	Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compound encompassed in the instant claims, with no assurance of success.
	This rejection can be overcome, for example, by amending the claim to read on the subject matter that Applicants' specification are enabled for as indicated above.


			35 USC § 103 - OBVIOUSNESS REJECTION

The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all 
obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section102 of this title, if the differences between the subject matter sought to be patented and 


Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Specifically, the analysis must employ the following factual inquiries: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10, 12, 18 and 20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Yan, et al. (Bioorganic & Medicinal Chemistry Letters 14, 2004, 4861-4866). Applicants claim 
    PNG
    media_image1.png
    707
    674
    media_image1.png
    Greyscale


The Scope and Content of the Prior Art (MPEP §2141.01)
Yan, et al. teaches naphthalene derivatives that are potent agonists of S1P receptors. The invention is represented by conformationally constrained 3-(N-alkylamino)propylphosphonic acids such as 
    PNG
    media_image2.png
    186
    426
    media_image2.png
    Greyscale
(see page 4864, scheme 3).  The prior art reference teaches that compound 48 cis and trans are potent S1P receptor ligands 

    PNG
    media_image3.png
    548
    789
    media_image3.png
    Greyscale
(see table 2, page 4865).
The Difference Between the Prior Art and the Claims (MPEP §2141.02)
Yan, et al. and the instant invention is that the instant compounds is in the form of an HCl salt whereas the compounds in the prior art are not in salt form.
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

	 
In In re Williams, 89 USPQ 396 (CCPA 1951), it was well established that it is obvious to form salts from known acids. For example, it is obvious to prepare a salt (i.e. HCl) of the compound 
    PNG
    media_image4.png
    105
    369
    media_image4.png
    Greyscale
when the art teaches this compound as an agonist of S1P receptors with a reasonable expectation of success.  Specifically, the compound 
    PNG
    media_image4.png
    105
    369
    media_image4.png
    Greyscale
and the salt form of this compound are expected to have the same activity and are considered obvious absent unexpected results.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to prepare salt forms of the well-known compound 
    PNG
    media_image4.png
    105
    369
    media_image4.png
    Greyscale
 based on the teachings of the preferred embodiments in the prior art.  For example, a skilled artisan would be 
    PNG
    media_image4.png
    105
    369
    media_image4.png
    Greyscale
 instead of the acid form of the
    PNG
    media_image4.png
    105
    369
    media_image4.png
    Greyscale
 as seen in the prior art reference of Yan, et al. since salts forms are well-known in the art and within one of ordinary skill in the art to prepare.  A strong prima facie obviousness has been established.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-5, 10, 12-14, 18, 20, 23, 24, 26-29, 31, 35 and 36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,995,068.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Applicants claim 

    PNG
    media_image5.png
    688
    677
    media_image5.png
    Greyscale


Determining the Scope and Content of the Issued Patent
Claim 1 of the issued patent claims 

    PNG
    media_image6.png
    200
    250
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    172
    308
    media_image7.png
    Greyscale


Ascertaining the Differences Between the Instant Application and the Issued Patent
	The instant application’s claims are drawn to a broader genus of compounds than the issued patent’s claims.
Finding Prima Facie Obviousness
	The genus compound of the instant application encompasses the narrower genus compound of the patented claims 1-17.  The scope of the compounds in the patented claims 1-17 and the scope of the claims 1-5, 10, 12-14, 18, 20, 23, 24, 26-29, 31, 35 and 36 of the instant application overlap and include patented subject matter in the instant claims.  Therefore, one of ordinary skill in the art would be motivated to prepare and claim the scope of the compounds in the issued patent again in the instant application since the scope already patented falls within the full scope of the instant claims 1-5, 10, 12-14, 18, 20, 23, 24, 26-29, 31, 35 and 36.  As a result, the claims are rejected under obviousness-type double patenting.


IV.  Objections

Claim Objections

s 2, 13 and 27 are objected to because of the following informalities:  not ending in a period.  Each claim begins with a capital letter and ends with a period (MPEP 608.01 (m)).  Appropriate correction is required.

V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626